DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4–15, 17–19, 21–24, 26–28, 30, and 31 are pending. Claims 18, 19, 21–24, 26–28, 30, and 31 have been withdrawn from consideration. In total, claims 1, 2, 4–15, and 17 are the subject of this Office Action.
Claim Interpretation
Claim 1 recites the limitation “actuator”. Examiner is interpreting this limitation as referring to a piezoelectric actuator and equivalents thereof (See, e.g., Spec. ¶ 36)—as opposed to, say, conducting polymer actuators which actuate in response to, e.g., light. If Applicant disagrees with this interpretation then clarification is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4–15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “an actuator configured to induce oscillation in surfaces of the gas bubbles while maintaining stability in the gas bubbles to increase mass flow in a laminar flow region in the vicinity of the surface of the membrane”. Respectfully it is unclear whether this limitation is requiring: (A) that the actuator  per se “maintain[s] stability in the gas bubbles to increase mass flow in a laminar flow region in the vicinity of the surface of the membrane”; or (B) that the “maintaining of [the] stability in the gas bubbles” per se increases mass flow in a laminar flow region in the vicinity of the surface of the membrane. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8–10, 12–15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa1 in view of Mourad,2 Ryu,3 and Laugharn.4
With respect to claim 1, Fukusawa discloses an artificial lung comprising hollow fibers. (Fukusawa, Title; Abstract; col. 1, l. 43 to col. 3, l. 2.) Oxygen gas is passed through the hollow fibers and blood is passed on the outside of the hollow fibers: so that gas exchange can take place through the hollow fiber walls. (Id. Abstract.) With this in mind, one or more of the external regions of the hollow fibers is interpreted to be a “first volume” for flow of a “first, liquid fluid” (i.e., blood) and one or more of the internal regions of the hollow fibers are interpreted to be a “second volume” for flow of a “second, gas fluid”.
Claim elements not expressly taught or suggested by Fukusawa
Fukusawa does not appear to expressly specify: (1) the claimed plurality of areas; (2) gas bubbles; and (3) an actuator.

Motivation to use a microarray and a piezoelectric device
At the time Applicant’s invention was effectively filed, it was well-known to those skilled in the art that artificial lungs had problems with boundary layer formation limiting gas exchange and thus skilled artisans routinely sought ways to disrupt these boundary layers.5 With this in mind, the following analysis applies.
Mourad suggests using ultrasonic vibrations to prevent or reduce scaling and fouling of a membrane. (Mourad, Title; Abstract.) In particular, Mourad suggests using a piezoelectric device which directs ultrasonic waves to the membrane. (Id. FIG. 5A (showing PZT control device 555); FIG. 6A; ¶ 76.) Mourad contemplates that the membrane can be a hollow fiber membrane. (Id. ¶ 83.)
Ryu teaches using an acoustically excited oscillating bubble exposed to a piezoelectric device (i.e., PZT actuator) in order to provide flow through a capillary tube. (Ryu, Title; Abstract; FIGs. 1, 2, 4, 7.) Ryu further suggests that excited oscillating bubbles can be used to provide strong vortical flows (i.e., cavitational microstreaming) and also provide microstreaming flow into a capillary tube. (Id. 170.)
Laugharn discloses methods and apparatus for using acoustic energy to control motion in a fluid. (Laugharn, Abstract; FIG. 1) For example, in Figure 1, Laugharn discloses applying an ultrasonic acoustic field to a target 800. The acoustic energy can be delivered to the target using a piezoelectric device. (Laugharn col. 3, ll. 7–40.) And the piezoelectric device can be integrally formed with a microfabricated device. (Id. ll. 34–35.) The bubbles can be retaining in areas of reduced thickness. (Id. FIG. 8.) Furthermore, in Figure 10, Laugharn depicts an acoustic microstreaming-based mixing apparatus. (Id. col. 38, ll. 26–53.) This apparatus provides mixing by oscillating bubbles. (Id.) Similarly, in Figure 11, Laugharn depicts another mixing apparatus—in the form of a microarray—which also provides mixing via oscillating bubbles. (Id. col. 38, l. 54 to col. 39, l. 31.) Laugharn suggests that the microarray can be used to produce a directional flow in a surrounding fluid. (Id. col. 39, ll. 30–31.) More broadly, however, Laugharn suggests that the microarray can be used to: (A) increase the effective Reynold’s number in a fluid flow; (B) provide rapid homogenization of a fluid downstream of the microarray; and (C) sharpen the front between two fluids passing through a pipe in succession. (Id. col. 33, ll. 17–41.) In addition, Laugharn contemplates using a piezoelectric device. (Id. col. 3, ll. 7–8.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). It has also been held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.” KSR, 550 U.S. at 417. 
In view of Mourad’s disclosure, Examiner finds that a person of ordinary skill in the art (hereinafter “PHOSITA”) would have been motivated to use ultrasonic vibrations vis-à-vis a piezoelectric device in Fukusawa’s invention, in order to: (A) prevent or reduce scaling and fouling; and, moreover, (B) disrupt the boundary layer formation. As it applies to Ryu’s disclosure, Examiner finds that PHOSITA would have recognized that acoustically excited bubbles (excited by using a piezoelectric device) were useful for providing strong vertical flows and microstreaming flow into capillary tubes—and that capillary tubes are similar to hollow fibers. Furthermore, regarding Laugharn’s disclosure, Examiner finds that PHOSITA would have been motivated to use a microarray which contains oscillating bubbles retained in areas of reduced thickness: in order to provide similar effects suggested by Ryu (e.g., vertical flows and microstreaming flow into a hollow fiber)—as well as: (1) an increase in the effective Reynold’s number; (2) rapid homogenization downstream of the microarray; and (3) a sharper front between the fluids diffusing into and out of the hollow fibers. Examiner also finds that based on Laugharn’s disclosure, PHOSITA could have reasonably predicted that oscillating both the bubbles and the membrane via a piezoelectric device would provide said effects. Thus, in view of these findings, it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Mourad, Ryu, and Laugharn with those of Fukusawa (e.g., such that Fukusawa’s invention includes a microarray (having a plurality of areas of reduced thickness) containing acoustically excited bubbles, wherein the microarray processes blood and passes it to the hollow fibers, and a piezoelectric device is used to induce oscillation in the bubbles and membrane) in order to yield one or more of the following predictable results/improvements: (1) an increase in the effective Reynold’s number; (2) rapid homogenization downstream of the microarray; (3) a sharper front between the fluids diffusing into and out of the hollow fibers; and (4) disruption of boundary layers. KSR, 550 U.S. at 415–17.
First volume; second volume; membrane
The instant combination includes a microarray located upstream of the hollow fibers. This microarray includes a textured layer. (Laugharn FIG. 11 (showing a textured layer containing items 1104 and 1106).) And this textured layer is interpreted to be a membrane. In particular, Laugharn suggests that this textured layer can be a microporous membrane. (Id. col. 40, ll. 16–21.) As it pertains to the claimed “first volume” and “second volume”, Laugharn suggests that the membrane contains bubbles which oscillate, expand, contract, etc., to provide fluid flow.  (Laugharn FIG. 8; col. 38, l. 54 to col. 39, l. 31.) The bubbles per se are confined within an interior volume of the membrane: such that the membrane retains these gas bubbles on a surface thereof, in contact with the interior volume. (Id. FIGs. 10, 11.) This volume is interpreted to be a “second volume”. The external volume located above this second volume (where fluid flows) is interpreted to be a first volume. Thus in view of the instant combination, blood is envisaged to be a first fluid (flowing in the first volume) in response to the bubbles confined in the first volume., the membrane retains gas bubble on a surface thereof in contact with the second volume. Also, as conveyed above, Laugharn suggests that the membrane can a microporous membrane. (Id. col. 40, ll. 16–21.) Thus, the membrane is envisaged as being gas permeable to transport gas molecules between the first volume and the second volume while limiting or preventing the transport of liquid therethrough—inter alia: when a bubble collapses so as to introduce gas molecules into the blood; or via diffusion at a blood/air interface between a bubble and blood.
Actuator
As discussed supra, the instant combination includes a piezoelectric device which is used to induce oscillation in the membrane and in the bubbles. This piezoelectric device per se is interpreted to be an actuator configured in the manner claimed, because: (1) it has the same structural features as Applicant’s claimed actuator (See MPEP § 2112); and (2) during normal operation causes the bubbles to expand, contract, and generally oscillate (Laugharn FIG. 8; col. 38, l. 54 to col. 39, l. 31).
With respect to claims 2, 4, and 9, the instant combination does not appear to specify the claimed frequencies. Laugharn suggests that frequencies in the range of about 10 kHz to about 100 MHz were suitable for oscillating bubbles. (Laugharn col. 3, ll. 7–33.) Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of the instant claims overlap with Laugharn’s range. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time the instant invention was made to select frequencies within the overlap: since Laugharn suggests that such values were suitable for oscillating bubbles.
With respect to claim 8, the instant combination does not appear to specify the claimed thicknesses. Laugharn suggests that the thickness of its membrane can be 10 µm. (Id. col. 53, ll. 34–45; col. 56, ll. 27–36.) Laugharn also suggests that textured areas of its microarray can be controlled so as to promote cavitation—as well as generate zones of mixing and pumping which can be selectively activated by acoustic energy. (Id. col. 40, ll. 16–32.) 
As it applies to the claimed thickness of the membrane, it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time Applicant’s invention was effectively filed to select a thickness of 10 µm: since Laugharn suggests that this thickness was suitable for its invention. See MPEP § 2144.05(I). 
Also, regarding the claimed thickness of the plurality of areas of reduced thickness, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In view of Laugharn’s suggestion that textured areas of its microarray can be controlled so as to promote cavitation—as well as generate zones of mixing and pumping which can be selectively activated by acoustic energy (Laugharn col. 40, ll. 16–32), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the thickness of the plurality of areas of reduced thickness: in order to promote cavitation—as well as generate zones of mixing and pumping. Aller supra; Peterson supra.
In addition to the above rationales, it is further submitted that previously it has been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Furthermore, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). As it applies to the instant limitation, there does not appear to be persuasive evidence of record which shows that Applicant’s claimed thicknesses were significant. Therefore, in accordance with MPEP § 2144.04(IV)(B), the claimed thicknesses are considered to be a matter of choice which a person of ordinary skill in the art would have found obvious.
With respect to claim 10, the actuator of the instant combination has the same structural features as Applicant’s claimed actuator. Therefore, the properties of both are presumed to be the same. See MPEP § 2112.
With respect to claim 12, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In view of these holdings, the instant claim appears to be directed to materials worked upon by the structure being claimed. Furthermore, the instant claim also appears to be directed to a manner in which the apparatus of claim 1 is intended to be employed. As such, the instant claim is not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claim 13 and 14, as conveyed in the rejection of claim 1 (§ 5.4.1 supra) Fukusawa discloses an artificial lung. (See, e.g., Fukusawa, Abstract.)
With respect to claims 15 and 17, the features of these claims are considered to be within the teaching of the instant combination for at least the reasons provided above. For instance, Fukusawa teaches an artificial lung. (Fukusawa, Abstract.) The artificial lung has a plurality of hollow fibers for gas exchange. And these hollow fibers are interpreted as being a plurality of gas permeable membranes. The gas exchange per se is between at least air, oxygen, and carbon dioxide. Thus, oxygen is envisaged as being within the plurality of gas permeable membranes, namely within a plurality of second volumes. (Id. col. 5, ll. 16–21.) In addition, Fukusawa teaches that the hollow fibers can be made from a hydrophobic material. (Fukusawa col. 6, ll. 59–63.)
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fukusawa, Mourad, Ryu, and Laugharn—in view of Kurane.6
With respect to claims 5–7 and 11, the instant combination does not appear to specify the plurality of areas of the instant claim. Kurane suggests that microarrays (as well as areas of reduced thickness therein) can be formed from hydrophobic materials—e.g., PDMS. (Kurane ¶ 27.) Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). With this in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select PDMS as a material for the microarray of the instant combination.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. US 2005/0098032 A1 to Tsai discloses an array assay device including a degassing zone that includes a gas permeable membrane.
Response to Remarks7
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 4,620,965 A, issued November 4, 1986 (“Fukusawa”).
        2 US 2015/0251141 A1, effectively filed November 5, 2012 (“Mourad”).
        3 Ryu et al. (“Ryu”), Micropumping by an Acoustically Excited Oscillating Bubble for Automated Implantable Microfluidic Devices, 15 JALA 163, 163–71 (2010).
        4 US 7,981,368 B2, issued July 19, 2011 (“Laugharn”).
        5 See, e.g., US 8,734,382 B2 to Frankowski, col. 3, ll. 40–44 (“A concentration boundary layer that forms near the external walls of the individual fibers can result in significant resistance to diffusion that limits gas exchange. The boundary layer forms as a result of blood flow patterns around the fiber walls.”)
        6 JP 2005030927 A, published Feburary 3, 2005 (“Kurane”).
        7 Remarks filed February 26, 2021.